11DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on February 07, 2022, claims 1-3, 6-11 and 14-18 are now pending for examination in the application.

Response to Arguments
The 101 rejection under 35 USC 101 set forth in the 11/12/2021 office action is hereby withdrawn.
This office action is in response to amendment filed 11/12/2021. In this action claim(s) 1, 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over view of Ali et al. (US Pub. No. 20170236123) and He et al. (US Pub. No. 20180365688) in further view of Roennow et al. (WO Pub. No. 2018162789).  The He et al. and Roennow et al. references have been added to address the amendment of reading a plurality of memory pools of the plurality of mining pools to identify uncommitted blockchain transactions that are waiting to be added to the blockchain.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over view of Ali et al. (US Pub. No. 20170236123) and He et al. (US Pub. No. 20180365688) in further view of Roennow et al. (WO Pub. No. 2018162789).
With respect to claim 1, Ali et al. teaches a method comprising:
querying a blockchain for blocks of the blockchain which are stored by a blockchain network that includes a plurality of mining pools (See Paragraph 26 “querying the first block's records” and Paragraph 17 “mining pools”).  Ali et al. does not disclose determining that transactions of a user are not distributed proportionally across the plurality of mining pools based on block content from the queried blocks and respective hash power shares of the plurality of mining pools.  Ali et al. does not disclose reading a plurality of memory pools of the plurality of mining pools to identify uncommitted blockchain transactions that are waiting to be added to the blockchain.
However, He et al. teaches reading a plurality of memory pools of the plurality of mining pools to identify uncommitted blockchain transactions that are waiting to be added to the blockchain (Paragraph 31 discloses identifying a potential transaction during a transaction commitment procedure 41 and determining whether to commit the potential transaction in a blockchain or reject the potential transaction 424).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Ali et al. (blockchain) with He et al. (blockchain).  This would have facilitated understanding miner behavior.  See He et al. Pages 2-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  
Ali et al. as modified by He et al. does not disclose determining that blockchain transactions of a user are not distributed proportionally across the plurality of mining pools based on committed blockchain transactions stored in the queried blocks and the uncommitted blockchain transactions identified from the reading of the plurality of memory pools of the plurality of mining pools.
However, teaches determining that blockchain transactions of a user are not distributed proportionally across the plurality of mining pools based on committed blockchain transactions stored in the queried blocks and the uncommitted blockchain transactions identified from the reading of the plurality of memory pools of the plurality of mining pools (Paragraph 152 discloses distribute hash power. This may happen within a trusted circle and it may be done across subsets of the networks by making pools, for example. Unlike the storage, distribution of the hash power does not require trust and can therefore easily be implemented in many various scenarios)

identifying a mining pool that the user has an abnormal relationship with from among the plurality of mining pools based on a rate of transactions of the user that are included in blocks by the identified mining pool (Paragraph 237 teaches the nodes may also distribute hash power. This may happen within a trusted circle and it may be done across subsets of the networks by making pools, for example. Unlike the storage, distribution of the hash power does not necessarily require trust and can therefore easily be implemented in many various scenarios); and
store information about the user with the abnormal relationship in a table (Paragraph 237 teaches the nodes may also distribute hash power. This may happen within a trusted circle and it may be done across subsets of the networks by making pools, for example. Unlike the storage, distribution of the hash power does not necessarily require trust and can therefore easily be implemented in many various scenarios; a trusted circle would have been determined by storing relationship information in a table).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Ali et al. (blockchain) and He et al. (blockchain) with Roennow et al. (blockchain).  This would have facilitated reward distribution by analyzing miner behavior.  See Roennow et al. Paragraph 2-16.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  

With respect to claim 9, Ali et al. teaches a system, comprising:
Processor (See Paragraph 23 “processor”) configured to:
query a blockchain for blocks of the blockchain which are stored by a blockchain network that includes a plurality of mining pools (See Paragraph 26 “querying the first block's records” and Paragraph 17 “mining pools”).  Ali et al. does not disclose determining that transactions of a user are not distributed proportionally across the plurality of mining pools based on block content from the queried blocks and respective hash power shares of the plurality of mining pools.  Ali et al. does not disclose reading a plurality of memory pools of the plurality of mining pools to identify uncommitted blockchain transactions that are waiting to be added to the blockchain.
However, He et al. teaches read a plurality of memory pools of the plurality of mining pools to identify uncommitted blockchain transactions that are waiting to be added to the blockchain (Paragraph 31 discloses identifying a potential transaction during a transaction commitment procedure 41 and determining whether to commit the potential transaction in a blockchain or reject the potential transaction 424).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Ali et al. (blockchain) with He et al. (blockchain).  This would have facilitated understanding miner behavior.  See He et al. Pages 2-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  
Ali et al. as modified by He et al. does not disclose determine that blockchain transactions of a user are not distributed proportionally across the plurality of mining pools based on committed blockchain transactions stored in the queried blocks and the uncommitted blockchain transactions identified from the reading of the plurality of memory pools of the plurality of mining pools.
However, teaches determine that blockchain transactions of a user are not distributed proportionally across the plurality of mining pools based on committed blockchain transactions stored in the queried blocks and the uncommitted blockchain transactions identified from the reading of the plurality of memory pools of the plurality of mining pools (Paragraph 152 discloses distribute hash power. This may happen within a trusted circle and it may be done across subsets of the networks by making pools, for example. Unlike the storage, distribution of the hash power does not require trust and can therefore easily be implemented in many various scenarios)

identify a mining pool that the user has an abnormal relationship with from among the plurality of mining pools based on a rate of transactions of the user that are included in blocks by the identified mining pool (Paragraph 237 teaches the nodes may also distribute hash power. This may happen within a trusted circle and it may be done across subsets of the networks by making pools, for example. Unlike the storage, distribution of the hash power does not necessarily require trust and can therefore easily be implemented in many various scenarios); and
store information about the user with the abnormal relationship in a table (Paragraph 237 teaches the nodes may also distribute hash power. This may happen within a trusted circle and it may be done across subsets of the networks by making pools, for example. Unlike the storage, distribution of the hash power does not necessarily require trust and can therefore easily be implemented in many various scenarios; a trusted circle would have been determined by storing relationship information in a table).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Ali et al. (blockchain) and He et al. (blockchain) with Roennow et al. (blockchain).  This would have facilitated reward distribution by analyzing miner behavior.  See Roennow et al. Paragraph 2-16.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  
With respect to claim 17, Ali et al. teaches a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform:

querying a blockchain for blocks of the blockchain which are stored by a blockchain network that includes a plurality of mining pools (See Paragraph 26 “querying the first block's records” and Paragraph 17 “mining pools”).  Ali et al. does not disclose determining that transactions of a user are not distributed proportionally across the plurality of mining pools based on block content from the queried blocks and respective hash power shares of the plurality of mining pools.  Ali et al. does not disclose reading a plurality of memory pools of the plurality of mining pools to identify uncommitted blockchain transactions that are waiting to be added to the blockchain.
However, He et al. teaches reading a plurality of memory pools of the plurality of mining pools to identify uncommitted blockchain transactions that are waiting to be added to the blockchain (Paragraph 31 discloses identifying a potential transaction during a transaction commitment procedure 41 and determining whether to commit the potential transaction in a blockchain or reject the potential transaction 424).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Ali et al. (blockchain) with He et al. (blockchain).  This would have facilitated understanding miner behavior.  See He et al. Pages 2-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  
Ali et al. as modified by He et al. does not disclose determining that blockchain transactions of a user are not distributed proportionally across the plurality of mining pools based on committed blockchain transactions stored in the queried blocks and the uncommitted blockchain transactions identified from the reading of the plurality of memory pools of the plurality of mining pools.
However, teaches determining that blockchain transactions of a user are not distributed proportionally across the plurality of mining pools based on committed blockchain transactions stored in the queried blocks and the uncommitted blockchain transactions identified from the reading of the plurality of memory pools of the plurality of mining pools (Paragraph 152 discloses distribute hash power. This may happen within a trusted circle and it may be done across subsets of the networks by making pools, for example. Unlike the storage, distribution of the hash power does not require trust and can therefore easily be implemented in many various scenarios)

identifying a mining pool that the user has an abnormal relationship with from among the plurality of mining pools based on a rate of transactions of the user that are included in blocks by the identified mining pool (Paragraph 237 teaches the nodes may also distribute hash power. This may happen within a trusted circle and it may be done across subsets of the networks by making pools, for example. Unlike the storage, distribution of the hash power does not necessarily require trust and can therefore easily be implemented in many various scenarios); and
store information about the user with the abnormal relationship in a table (Paragraph 237 teaches the nodes may also distribute hash power. This may happen within a trusted circle and it may be done across subsets of the networks by making pools, for example. Unlike the storage, distribution of the hash power does not necessarily require trust and can therefore easily be implemented in many various scenarios; a trusted circle would have been determined by storing relationship information in a table).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Ali et al. (blockchain) and He et al. (blockchain) with Roennow et al. (blockchain).  This would have facilitated reward distribution by analyzing miner behavior.  See Roennow et al. Paragraph 2-16.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  

Claim(s) 6-8, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (US Pub. No. 20170236123) and He et al. (US Pub. No. 20180365688) and Roennow et al. (WO Pub. No. 2018162789) in further view of Gleichauf (US Pub. No. 20180109541).

The Ali et al. reference as modified by Reward distribution mechanisms and Pierce et al. and He et al. teaches all the limitations of claim 1.  With respect to claim 6, Ali et al. as modified by Pierce et al. does not disclose converting a blockchain address of the user into a name based on web scraping of content associated with the user.
However, Gleichauf teaches the method of claim 1. further comprising converting a blockchain address of the user into a name based on web scraping of content associated with the user (See Gleichauf Paragraphs 35 “facilitate and/or support a transfer of value, assets, rights, etc., confirmation of an identity”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Ali et al. (blockchain) and Reward distribution mechanisms and Pierce et al. (Contracts that Settle Based on a Virtual Currency Difficulty Factor) and He et al. (validation in a blockchain) with Gleichauf (blockchain technology).  This would have facilitated trading.  See Gleichauf Paragraphs 2-5.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  

The Ali et al. reference as modified by Reward distribution mechanisms and Pierce et al. and He et al. teaches all the limitations of claim 1.  With respect to claim 7, Ali et al. as modified by Pierce et al. does not disclose accessing an address - entity identity matching table to determine an identity of the user having the transactions that are not distributed proportionally across the plurality of mining pools.
However, Gleichauf teaches the method of claim 1, further comprising accessing an address - entity identity matching table to determine an identity of the user (See Gleichauf Paragraphs 35 “facilitate and/or support a transfer of value, assets, rights, etc., confirmation of an identity”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Ali et al. (blockchain) and Reward distribution mechanisms and Pierce et al. (Contracts that Settle Based on a Virtual Currency Difficulty Factor) and He et al. (validation in a blockchain) with Gleichauf (blockchain technology).  This would have facilitated trading.  See Gleichauf Paragraphs 2-5.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  

The Ali et al. reference as modified by Reward distribution mechanisms and Pierce et al. and He et al. teaches all the limitations of claim 1.  With respect to claim 8, Ali et al. as modified by Pierce et al. does not disclose generating the address - entity identity matching table by processing information from a plurality of digital media sources including at least one social media source to determine users associated with addresses included in the transactions.
However, Gleichauf teaches the method of claim 0, further comprising generating the address - entity identity matching table by processing information from a plurality of digital media sources including at least one social media source to determine users associated with addresses included in the transactions (See Gleichauf Paragraphs 35 “facilitate and/or support a transfer of value, assets, rights, etc., confirmation of an identity”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Ali et al. (blockchain) and Reward distribution mechanisms and Pierce et al. (Contracts that Settle Based on a Virtual Currency Difficulty Factor) and He et al. (validation in a blockchain) with Gleichauf (blockchain technology).  This would have facilitated trading.  See Gleichauf Paragraphs 2-5.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 6, because claim 14 is substantially equivalent to claim 6.

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 7, because claim 15 is substantially equivalent to claim 7.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 8, because claim 16 is substantially equivalent to claim 8.

Allowable subject matter
Claims 2 and 10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The prior art of record does not disclose, teach, or suggest the claimed limitations of (in combination with all other features in the claim), determining the respective hash power shares of the plurality of mining pools of the blockchain network based on the queried block content, wherein the determining that blockchain transactions of the user are not distributed proportionally is further performed based on the determined hash power shares of the plurality of mining pools, as claimed in claims 2 and 10.

Claims 3 and 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art of record does not disclose, teach, or suggest the claimed limitations of (in combination with all other features in the claim), wherein the querying comprises querying a blockchain ledger for all transactions that are stored in a most recent predetermined number of blocks., as claimed in claims 3 and 18.
With respect to claim 11, it is objected on grounds corresponding to above objected claim 3, because claim 11 is substantially equivalent to claim 3.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20170228822 is directed to BLOCKCHAIN TECHNOLOGY TO SETTLE TRANSACTIONS:   [0055] There are currently many different ways to keep track of account balances in real time. One popular way is to store account balances in a SQL relational database or a "NoSQL" database such as a key-value store. This method is only scalable up to the maximum transaction rate that a particular server is able to handle. In order to achieve higher transactions per second, systems are often "sharded" across multiple servers.

US PG-PUB 20170228822 is directed to BLOCKCHAIN MINING USING TRUSTED NODES:   [0034 & 0035] As illustrated, example process 200 may, for example, begin at operation 202 and may proceed to operation 204 at which one or more wireless mobile services, such as voice, data, and/or like services (e.g., advertisement services, etc.) may, for example, be enabled, such as by an MSP via one or more appropriate approaches. For example, in some instances, to enable these or like services, an IMSI, ICCID, IMEI, MSISDN, and/or like identifiers and/or keys, as discussed above, may be registered by and/or with an MSP. At times, other suitable information, such as, for example, a user's billing address, bank account, proof of identity, etc. may also be registered by and/or with an MSP. In some instances, a model, processor, memory size, cryptographic accelerator, if applicable, or like parameters of a mobile device of interest may also be registered by and/or with an MSP. For example, this or like information may be recorded or logged in some manner, such as into a suitable system of an MSP, such as an OSS (e.g., OSS 110 of FIG. 1, etc.). At times, identifiers, keys, parameters, or other suitable records may be encoded via any suitable approach, such as to protect users' privacy, for example. Thus, as was indicated, in some instances, based, at least in part, on this or like records, a computational capability of a mobile device may, for example, be determined and/or certified by an MSP, such as to ensure and/or prove that the mobile device is not an ASIC-accelerated miner with an unfair advantage. 
In an implementation, a determined computational capability may, for example, be used, in whole or in part, to assess hashing rates of participating mobile devices, determine appropriate rewards and/or fees, or the like. In some instances, a version of an operating system or other software hosted on mobile devices may also affect mining performance and, as such, may be included in recorded information so as to be used, at least in part, for purposes of a reward and/or fee, or any other appropriate purpose. As will be seen, at times, this or like records may, for example, be included in a main blockchain, such as in a block header of a particular block, as one possible example, or, optionally or alternatively, in one or more sidechain blockchains, such as an internal MSP-related blockchain linked to a billing, rewards, fees, or the like. In this context, "main blockchain" refers to a blockchain with most proof of work, and "sidechain" blockchain or simply "sidechain" refers to a blockchain separate from a main blockchain but interoperable with the main blockchain. For example, a sidechain may be interoperable with a main blockchain via a one-way or two-way communication, such as to facilitate and/or support a transfer of value, assets, rights, etc., confirmation of an identity, or the like. In some instances, an MSP may, for example, also assess a computational capability of a mobile device to determine if a processing power of the mobile device is sufficient to perform requisite mining operations and, thus, whether to allow the mobile device to opt-in to a mining service. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154